EXHIBIT 10.1
CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[****]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.
Execution Version
RELATIONSHIP AGREEMENT
By and Among
Jiawei Solarchina Co., Ltd.,
Jiawei Solar (Wuhan) Co., Ltd.,
Evergreen Solar, Inc.
and
Evergreen Solar (Wuhan) Co., Ltd.
July 14, 2009
Evergreen Solar / Jiawei Confidential

 



--------------------------------------------------------------------------------



 



RELATIONSHIP AGREEMENT
     This RELATIONSHIP AGREEMENT (“RA”) is entered into as of this 14th day of
July 2009, (the “Effective Date”) by and among the following persons:
JIAWEI SOLARCHINA CO., LTD., a Hong Kong company having its principal place of
business at Suite 1816, Star House, 3 Salisbury Road, Tsimshatsui, Kowloon, Hong
Kong (“JWCN”); and
JIAWEI SOLAR (WUHAN) CO., LTD., a Chinese company having its principal place of
business at No. 3, Road No. 1, Liufang Dongyi Industrial Park, Donghu Gaoxin
District, Wuhan, Hubei 430205, China (“JWWH” and together with JWCN, “Jiawei”);
and
EVERGREEN SOLAR, INC., a Delaware corporation having its principal place of
business at 138 Bartlett Street, Marlboro, MA 01752-3016 USA (“ESLR”); and
EVERGREEN SOLAR (WUHAN), CO, LTD., a subsidiary of ESLR having its principal
place of business at No. 3, Road No. 1, Liufang Dongyi Industrial Park, Donghu
Gaoxin District, Wuhan, Hubei 430205 China (“EGWH” and together with ESLR,
“Evergreen”).
     Each of ESLR, EGWH, JWCN and JWWH shall sometimes be individually referred
to herein as a “Party” and collectively referred to herein as the “Parties”.
WITNESSETH:
     WHEREAS, JWCN has (i) strong capabilities and a low-cost structure to
manufacture photovoltaic solar cells and panels in China and (ii) extensive
expertise in the development and management of manufacturing facilities and
operations in China;
     WHEREAS, ESLR has (i) unique and proprietary wafer manufacturing technology
that enables ESLR to manufacture crystalline silicon wafers (“String Ribbon
Wafers”) at significantly reduced costs as compared to conventional crystalline
silicon wafer manufacturing methods, (ii) unique and proprietary manufacturing
technology that enables ESLR to efficiently process String Ribbon Wafers into
photovoltaic cells and panels, (iii) a strong international brand and (iv) a
significant backlog of solar panel sales orders;
     WHEREAS, ESLR and JWCN desire to closely support each other in the
expansion in China of ESLR’s production of String Ribbon Wafers and JWCN’s
production, through JWWH, of solar cells and panels with an initial annual
production goal of 100 megawatts (“MW”) and potential expansion plans to reach
500 MW annually within 36 months after the date of this RA, depending on the
success of the initial expansion and market conditions;
     WHEREAS, ESLR and Jiawei desire that ESLR, EGWH JWWH and JWCN enter into a
Manufacturing Services Agreement (the “MSA”), which will provide for the
manufacture by JWWH of “EVERGREEN SOLAR”-branded solar power products for using
a combination of String

 



--------------------------------------------------------------------------------



 



Ribbon Wafers manufactured by EGWH, and ESLR and Jiawei know-how and
manufacturing technology; and
     WHEREAS, the Parties wish to enter into this RA which provides for the
terms and conditions pursuant to which (i) EGWH and JWWH will endeavor to
develop their respective facilities in China in furtherance of their obligations
under this RA and the MSA, and (ii) Evergreen and Jiawei shall support such
activities as provided herein;
     NOW, THEREFORE, for valuable consideration (the receipt and sufficiency of
which are hereby acknowledged), the undersigned Parties, intending to be legally
bound, agree as follows:
     1. DEFINITIONS
     The following terms not otherwise defined herein shall have the following
meanings
          (a) “Affiliate” any corporation or other entity controlled by,
controlling or under common control with any other corporation or entity. For
purposes of this definition, “control” means the direct or indirect beneficial
ownership of at least fifty percent (50%) of the voting stock of, or at least a
fifty percent (50%) interest in the income of, such corporation or entity, or
the power to elect at least fifty percent (50%) of the directors or trustees of
such corporation, or such other relationship which in fact constitutes actual
control.
          (b) “ESLR IP” means ESLR’s proprietary manufacturing technology that
enables the conversion of multi-crystalline silicon into String Ribbon Wafers
and the efficient processing of String Ribbon Wafers into photovoltaic cells and
panels.
          (c) “Jiawei IP” means Jiawei’s proprietary manufacturing technology
that enables the efficient processing of silicon crystalline wafers into
photovoltaic cells and panels.
          (d) “MW” means megawatts peak power output.
          (e) “Products” means the “EVERGREEN SOLAR”-branded String Ribbon
Products, which shall include primarily solar panels, manufactured in the C & P
Facilities (as defined below) using String Ribbon Wafers manufactured in the
Wafer Facility.
          (f) “Ribbon Wafer Technology” means any technology related to wafer
production techniques in which a thin sheet of crystalline silicon is grown
directly from molten silicon. The process is generally grown in a vertical
orientation without the use of a foreign substrate on which the silicon is
formed, although the Ribbon Wafer Technology also includes processes that grow
in a horizontal orientation and/or are grown using a foreign substrate.
          (g) “String Ribbon Products” means solar cells and solar panels made
using String Ribbon Wafers.

2



--------------------------------------------------------------------------------



 



          (h) “String Ribbon Wafers” means crystalline silicon wafers made using
ESLR’s Ribbon Wafer Technology.
     2. WAFER FACILITIES CONSTRUCTION AND OPERATION
          (a) The Wafer Facilities. The “Wafer Facilities” shall mean one or
more wafer manufacturing facilities to be established by EGWH that will produce
String Ribbon Wafers using ESLR’s Ribbon Wafer Technology, which wafers will be
sold to JWWH at EGWH’s manufacturing cost for processing in the C & P Facilities
(as defined below). The “Initial Wafer Facility” will be located in Wuhan, China
at a leased facility on the Jiawei campus, and have all equipment, personnel,
facilities, etc. necessary to produce String Ribbon Wafers, including ESLR’s
wafer manufacturing furnaces known as the “Quad technology” to produce
sufficient volume of String Ribbon Wafers to ultimately produce approximately
100 MW of Products annually.
          (b) Wafer Facilities Operation. Once constructed and operational, the
Wafer Facilities shall be operated by EGWH in furtherance of the MSA.
          (c) Wafer Facilities Development and Operation Support. In connection
with the construction and operation of the Initial Wafer Facility and any
expansion thereof agreed to by the Parties, JWWH shall provide ESLR and EGWH
with skills, knowledge and services of JWWH’s employees and consultants to
facilitate EGWH’s outfitting and commissioning of the Wafer Facilities, to the
extent as mutually agreed from time to time and in a manner consistent with the
objectives of the Parties.
          (d) Wafer Facilities Costs. Except as otherwise agreed by the Parties,
JWWH shall assume the responsibility for the costs of constructing the building
to the standards set forth in the lease to be negotiated and agreed to by the
Parties (the “Lease”), up to a cost of US $3 million. Pursuant to the Lease,
EGWH will pay to JWWH a market based rent for the building and assume
responsibility for the costs of equipment and other internal manufacturing
support for the Initial Wafer Facility which are currently expected to be
approximately US$40 million to $50 million. If construction costs are higher
than expected ESLR shall secure and make available to the project the additional
funds necessary to complete the Initial Wafer Facility.
          (e) Wafer Facility Financing. To complete the construction and
start-up of the Initial Wafer Facility, ESLR has established EGWH, a
wholly-owned subsidiary in Wuhan Province, in which ESLR has agreed to invest
the initial registered capital of US $17 million and intends to convert EGWH
into a Sino-foreign joint venture, with the Chinese government- providing
approximately 66% (US $33 million) in registered capital, all as is more fully
described in the agreement between ESLR and the Chinese party related to such
investment (the “EGWH JV Agreement”). JWCN and JWWH shall reasonably cooperate
with ESLR to assist ESLR in obtaining such financing. In exchange for a
guarantee or other security to be given by JWCN or an Affiliate of JWCN of
ESLR’s obligations under the EGWH JV Agreement, ESLR agrees that it shall
provide a mortgage on the Initial Wafer Facility, including any equipment in
such facility, to JWCN or JWWH or both, if the Chinese party to the EGWH JV
Agreement will allow it. In addition, ESLR shall enter into an indemnification
agreement for the benefit of JWCN or any Affiliate of

3



--------------------------------------------------------------------------------



 



JWCN that provides a guarantee, pledge or other security for ESLR’s obligations
under the agreement for EGWH.
     3. CELL AND PANEL FACILITIES CONSTRUCTION AND OPERATION.
          (a) Cell and Panel Facilities. The “C & P Facilities” shall mean one
or more manufacturing facilities to be established by JWWH having all equipment,
personnel, facilities, etc. necessary to manufacture approximately 100 MW of the
String Ribbon solar power products annually, using ESLR’s IP and Jiawei’s IP, as
mutually agreed by the Parties.
          (b) Facilities Construction. JWWH, with ESLR’s support, shall design,
construct and commission the C& P Facilities to coincide in capacity and
schedule to the extent possible with the Initial Wafer Facility.
          (c) C & P Facilities Operation. Once constructed and operational, the
C & P Facilities shall be operated by JWWH in furtherance of the MSA and shall
be used to exploit the combined strengths of ESLR and JWCN, including the
Licensed ESLR IP (as determined pursuant to Section 7) and JWCN IP, and will:
               (i) manufacture Products, principally solar panels, using the
Licensed ESLR IP and JWCN IP;
               (ii) conduct specific manufacturing cost reduction and continuous
improvement activities traditional in manufacturing facilities; and
               (iii) conduct all other activities necessary to the manufacture,
test and shipment of Products,
all as more particularly set forth in the MSA.
          (d) C & P Facilities Development and Operation Support. In connection
with the construction and operation of the C & P Facilities and any expansion
thereof agreed to by the Parties, ESLR shall provide JWCN with skills, knowledge
and services of ESLR’s employees and consultants to facilitate JWCN’s
construction and commissioning of the C & P Facilities to meet the expected
quality requirements of cells and panels, as mutually agreed from time to time
and in a manner consistent with the objectives of the Parties.
          (e) C & P Facilities Costs. Except as otherwise agreed by the Parties,
JWWH assumes responsibility for the costs of constructing and operating the
Initial C & P Facilities, which are currently expected to be as high as US
$50 million. If costs are higher than expected, JWCN shall secure and make
available to the project the additional funds necessary to complete the Initial
C & P Facilities.
          (f) C & P Facilities Financing. To complete the construction and
start-up of the C & P Facilities, JWCN intends to convert JWWH into a
Sino-foreign joint venture, increasing the current registered capital of JWWH
from US $[****] million to US $[****] million (assuming an

4



--------------------------------------------------------------------------------



 



exchange rate of RMB 6.83 per dollar), with the Chinese party to the joint
venture contributing the additional US $[****] million in registered capital.
ESLR shall reasonably cooperate with Jiawei and JWWH to assist them in obtaining
such financing.
     4. INTER-COMPANY CONSTRUCTION AND START-UP SUPPORT SERVICES.
     In connection with the construction of the Wafer Facilities and C & P
Facilities and any expansion thereof agreed to by the Parties, support services
shall be provided by each of ESLR and Jiawei or their respective Affiliates,
pursuant to Sections 2(d) and 3(d) (the “Support Services”) as follows:
          (a) Personnel Services. Each of ESLR’s and JWCN’s employees (or
employee’s of their Affiliates) may be used by the other Party for Support
Services in a manner consistent with the overall objectives set forth in this RA
and the MSA and as reasonably agreed by the Parties from time to time. Each
Party will select appropriate personnel, based on a thorough consideration of
background and overall qualifications, to provide the Support Services agreed to
by the Parties. If the needs of either Party exceed the available personnel, the
Parties shall use commercially reasonable efforts to assist each other in hiring
additional personnel using their respective expertise and skill in hiring such
individuals and will otherwise work together to develop a practical solution to
staffing concerns taking into account the risks and benefits to each.
          (b) Process. From time to time, ESLR and JWCN will discuss the actual
Support Services needs of the Parties and develop and agree to the Support
Services actually required and available. During the term of this RA, each Party
will keep the other Party apprised as to its expected needs for which it desires
Support Services for the upcoming sixty (60) days, and the Parties may rely on
these forecasts to allocate their respective employees. If at any point either
ESLR or JWCN is not satisfied with the Support Services available or received,
it must notify the other Party in writing within ten (10) business days of the
issue arising or such objection will be deemed waived. If JWCN provides such a
notice, the Parties will work in good faith to develop a practical solution
taking into account the availability of ESLR’s resources in China and
alternative sources for JWCN.
          (c) Reimbursement. ESLR and JWCN agree to reimburse each other for any
Support Services provided to the other Party pursuant to this Section 4 and to
reimburse each other for other start-up costs which shall be determined based on
a start-up budget to be agreed upon by the Parties. Reimbursements shall be
determined and paid in accordance with Section 9. The cost of support services
payable shall be negotiated in greater detail by the Parties as services are
agreed to but shall generally represent an average of the wages and compensation
paid to the applicable ESLR and EGWH employees or consultants, on the one hand,
and the average wages and compensation paid to JWCN and JWWH employees or
consultants performing substantially similar duties, on the other hand, and vice
versa.
          (d) Responsibility for Employees and Consultants. Each Party shall be
responsible for managing its own employees’ and consultants’ activities and
paying such

5



--------------------------------------------------------------------------------



 



employees’ and consultants’ fees and salaries and social benefits, during the
construction, start-up and operation of the Wafer Facilities and C & P
Facilities.
     5. WAFER FACILITY AND FACILITY EXPANSIONS
     The Parties shall cooperate to effect the expansion, in one or more
additional phases, of EGWH’s Wafer Facilities and JWWH’s C & P Facilities as
market conditions warrant and the Parties agree with the goal of reaching total
annual capacity of approximately 500 MW by December 31, 2012. From time to time
as reasonably necessary the Parties shall meet to review market conditions and
the success of the activities undertaken pursuant to this RA to determine
whether such expansion would be mutually beneficial and to consider various
strategic alternatives that may be mutually advantageous to the Parties in light
of the ongoing manufacturing relationship established pursuant to this RA.
     6. MANUFACTURING SERVICES AGREEMENT
     Execution of the MSA. Each of the applicable parties named therein agree to
execute and deliver the MSA in the form attached hereto as Exhibit A, which
agreement becomes effective upon the satisfaction or waiver of the conditions to
the Parties’ obligations set forth in Section 13.
     7. LICENSE OF ESLR IP
     ESLR shall grant to JWCN or a JWCN Affiliate a royalty-free, perpetual and
non-exclusive license to use certain ESLR IP (the “Licensed ESLR IP”) in the
manufacture of the Products at the C & P Facilities. To determine which ESLR IP
shall be included in the Licensed ESLR IP, the Parties shall cooperate to
jointly review and assess the ESLR IP and the JWCN IP and reasonably determine
the most advantageous technology for use in the Facilities. Upon the
determination that certain ESLR IP should be used in the C & P Facilities, the
Parties shall prepare and enter into a definitive License Agreement that
provides the additional specific terms and conditions pursuant to which the ESLR
IP will be licensed to JWCN or one its Affiliates, which shall include, among
other customary and standard terms, JWCN’s right to enhance or improve the
technology subject to JWCN’s obligation to license such enhancements and
improvements back to ESLR on a perpetual and royalty-free basis, [****]. Once
the Licensed ESLR IP has been identified, the Parties shall work expeditiously
to prepare and execute the definitive License Agreement contemplated by this
Section 7.
     8. [****]
          (a) [****]. JWCN agrees that it and its Affiliates will forgo all
direct or indirect participation in [****] Activity outside of its relationship
with ESLR, from the Effective Date until [****] years after the end of the Term
(as defined in Section 14(a)), provided, however, that if termination of this RA
is made by JWCN or JWWH based on a material breach of this RA or the MSA by ESLR
or EGWH, or if JWCN or JWWH comes to own the interest of ESLR in EWGH pursuant
to the terms of the MSA, then this restriction shall not apply to JWCN or JWWH.
“[****] Activity” means, anywhere in the world: [****].

6



--------------------------------------------------------------------------------



 



          (b) No Implied License. The expiration of the [****] obligations set
forth in this Section 8 shall not modify any other restrictions on the use of
ESLR IP or provide any affirmative right to use such intellectual property.
          (c) Separate Covenants. The covenants contained in Section 8 shall be
construed as a series of separate but identical covenants, one for each county,
city, state and country of the geographic scope. If, in any judicial proceeding,
a court refuses to enforce any one or more of such separate covenants (or any
part thereof in terms of time or scope), then such unenforceable covenant (or
such part) shall be eliminated from this RA to the extent necessary to permit
the remaining separate covenants (or portions thereof) to be enforced.
     9. PAYMENTS
          (a) Support Service Fees.
               (i) Compensation Payable. The “Support Service Fees” means the
direct costs incurred in the fulfillment of Support Services by either ESLR or
JWCN (or their Affiliates, as applicable), including the actual cost of and
amounts reasonably incurred by either of them and properly allocated to the
other for (i) all materials, wages, fringe benefits, direct materials costs,
utilities, equipment exclusively for use in these activities, consulting fees,
third party services arranged and managed by one Party, sundries, travel and
subsistence in connection with work completed, etc.
               (ii) Invoice and Payment. Each of ESLR and JWCN (or their
Affiliates, as applicable) shall invoice the other Party for Support Service
Fees at the end of each calendar month. All invoices shall provide reasonable
detail regarding the employees and consultants involved, work performed, the
number of hours worked, the hourly rate charged per person and the basis for
other applicable Support Services Fees. Payments for Support Services Fees will
be made within thirty (30) days of receipt of monthly invoices.
          (b) Payment Terms; Records
               (i) Form of Payment. All payments to be made hereunder shall be
made in Chinese RMB or U.S. dollars, or any other currency as agreed by the
Parties from time to time, and shall be payable by check or wire transfer to
such bank account as the applicable Party may designate. For the purpose of
calculating payment amounts requiring conversion, all Chinese RMB amounts (e.g.,
reimbursement amounts for Jiawei employee and consultant time) shall be
converted to U.S. dollar amounts and vice versa at the average currency exchange
rate for the applicable period as published by the Peoples Bank of China.
               (ii) Interest. Each Party shall pay interest on any payments that
are not paid on or before the date such payments are due (including interest
amounts) under this RA at a rate of one and one-half percent (1.5%) per month or
the maximum applicable legal rate, if less, calculated on the total number of
days payment is delinquent.

7



--------------------------------------------------------------------------------



 



               (iii) Records. Each Party shall keep and make available to each
other Party adequate books and records of account for the purpose of calculating
all Support Services Fees payable hereunder. Such books and records of account
shall be maintained for the two (2) years following the end of the calendar year
to which each shall pertain.
     10. CONFIDENTIALITY
          (a) Confidentiality Obligations. During the Term and for five
(5) years thereafter, each Party shall use the same efforts it uses to protect
its own confidential information (but in any event, no less than reasonable
efforts to prevent its disclosure) to hold in strict confidence and to require
its personnel to hold in strict confidence and not disclose to any third party
without the prior written consent of the disclosing Party, and not use in any
manner except in accordance with the terms of this RA, any confidential business
or technical information of any other Party in its possession which is related
to any confidential business or technical proprietary information obtained from
any other Party (or any of its Affiliates) in connection with the transactions
contemplated hereunder. Such confidential information specifically may include,
without limitation, all engineering drawings, specifications and other technical
documentation, any proposed expansion plans, marketing plans, costs and pricing
information, and all third party information required to be maintained in
confidence. Promptly following termination of this RA or upon request by the
disclosing Party, the receiving Party shall surrender to the disclosing Party or
destroy all materials remaining in its possession containing any such
confidential information including all copies, extracts, or transcriptions,
regardless of media.
          (b) Information Excluded from Confidential Information. For purposes
of this RA, information shall not be deemed confidential (a) if such information
is generally available from public sources other than as a result of the breach
of this RA; (b) if such information is received from a third party not under any
obligation to keep such information confidential; (c) if the recipient can
demonstrate that such information was independently developed by the recipient
without use of any confidential information of any other Party or its
Affiliates; or (d) if such information is marketing material such as catalogs or
leaflets distributed to third parties as a part of sales and promotions.
          (c) Required Disclosure. No Party shall be liable to the other for a
breach of these confidentiality obligations to the extent such Party is required
by law or any governmental body to disclose any confidential information of a
disclosing Party; provided, however, unless otherwise required by such
governmental body or such law, the Party providing such information to such
governmental body or disclosing the same pursuant to requirement of law shall
first promptly notify the other Party so as to enable the other Party
opportunity to take steps it deems appropriate to protect its confidential or
proprietary information.
          (d) Publicity; Required Public Disclosure. The Parties agree not to
disclose the existence of this RA, nor any of its details or the existence of
the relationship created by this RA, to any third party without the specific,
written consent of the other. Notwithstanding the foregoing, either Party may
disclose this RA without the consent of the other in confidence to its counsel
and other advisors, actual or potential investors or shareholders, and in
connection with a

8



--------------------------------------------------------------------------------



 



significant corporate transaction such as a change of control or joint venture.
If disclosure of this RA or any of the terms hereof is required by applicable
law, rule, or regulation, or is required by a court or governmental agency,
authority, or body, such as annual reports or filings with the United States
Securities Exchange Commission, the Parties shall use all legitimate and legal
means available to minimize the disclosure to third parties of the content of
the RA, including without limitation making a confidential treatment request or
seeking a protective order.
     11. NATURE OF RELATIONSHIP; RISK ALLOCATION.
          (a) Independent Contractors. The Parties are independent contractors
and nothing in this RA or the relationship will be construed to evidence or
create an agency, partnership, franchise, or similar relationship between them.
Each Party shall remain the sole employer of its employees and sole Party
responsible for consultants engaged by such Party, and the other Party shall not
have or exercise any control over hiring or firing of the other Party’s
employees or engagement and termination of the other Party’s consultants.
          (b) Liability for Work Performed in the other Party’s Facilities. Each
Party will be liable for the actions of its employees and consultants working at
the facilities of any other Party in circumstances where any such employee or
consultant fails to comply with customary and reasonable standards of
professionalism and care and with specific safety procedures imposed by such
other Party for employees and working in the facilities, which were provided in
writing to such employees or consultants prior to any alleged violation.
          (c) Allocation of Liability for Harm to Employees and Consultants.
Each Party will indemnify and hold harmless the other Party from and against all
actions, proceedings, liabilities, claims, damages, costs and expenses or other
detriment arising from claims by their respective employees or consultants
except to the extent such liabilities, claims, damages or other detriment
involves bodily injury or property damage suffered by employees or consultants
as a result of negligence, bad faith or willful misconduct of the other Party,
its employees, officer, directors, advisors, consultants or agents.
          (d) Insurance. Each Party shall obtain and maintain in force all
insurance policies related to general business operations of the sort to be
conducted by such Party, including liability insurance, product liability
insurance, workers’ compensation and similar insurance policies in such amounts
and forms as are reasonably commercially available for similar operations and
reasonably acceptable to the other Party and as required to insure the other
Party’s employees and consultants working at the insuring Party’s facilities.
Any liability arising from injury, death or illness of any of the personnel of
ESLR or JWWH in the course of providing the Support Services shall be covered
under the terms of the applicable employer’s liability insurance and/or
workman’s compensation policies of the Party whose employee has been so
affected.
     12. REPRESENTATIONS AND WARRANTIES
     Each Party hereby represents and warrants to the other Party as of the
Effective Date that:

9



--------------------------------------------------------------------------------



 



          (a) such Party is a corporation duly organized, validly existing and
in good standing under the laws of the state or jurisdiction in which such Party
is incorporated, and such Party has full right and authority to enter into this
RA and to undertake the obligations and grant the licenses and other rights,
without payment to a third party, undertaken and granted by such Party as herein
described;
          (b) this RA has been duly authorized by all requisite corporate
action, and when executed and delivered will become a valid and binding contract
of such Party enforceable against such Party in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
other law affecting creditors’ rights generally from time to time if effect, and
to general principles of equity;
          (c) the execution, delivery and performance of this RA does not
conflict with any other, contract, instrument or understanding, oral or written,
to which such Party is a party, or by which it is bound, nor will it violate any
law applicable to such Party; and
          (d) all necessary consents, approvals and authorizations of all
regulatory and governmental authorities and other persons required to be
obtained by such Party in connection with the execution and delivery of this RA
and the performance of such Party’s obligations hereunder have been obtained,
except for the ESLR Export License (as defined below) and the approval of the
conversion of EWGH and JWWH into Sino-foreign joint ventures in connection with
the anticipated investment to be received by both of them.
     13. CONDITIONS TO THE PARTIES’ OBLIGATIONS
          (a) The obligations of ESLR and EGWH pursuant to this RA (other than
the obligations set forth pursuant to Sections 2(e), 9 (as such Section applies
to payments arising out of services provided by Jiawei pursuant to Section 4),
10, 11 and 16) are subject to the satisfaction or waiver of the following
conditions:
               (i) Each of the representations and warranties of Jiawei
contained in this RA shall continue to be true and correct in all material
respects;
               (ii) ESLR shall have obtained an export license from the United
States Department of Commerce for sufficient quantities of filament to operate
the Initial Wafer Facility at full capacity (the “ESLR Export License”) or shall
have made other arrangements to supply String Ribbon Wafers to Jiawei, which
arrangements it will pursue diligently and in good faith in the event the ESLR
Export License is not granted or is delayed;
               (iii) Both EGWH and JWWH shall have received their respective
joint venture licenses and entered into binding agreements with the Chinese
party investing in each of the joint ventures, provided that if such investment
is not ultimately made notwithstanding the binding agreements, the parties will
confer and decide on how to address that circumstance; and
               (iv) The Parties’ reaching agreement on the Lease and other
material documents and schedules that are required to effect the purposes of
this RA and the MSA.

10



--------------------------------------------------------------------------------



 



          (b) The obligations of Jiawei and JWWH pursuant to this RA (other than
the obligations set forth pursuant to Sections 3(f), 9 (as such Section applies
to payments arising out of services provided by ESLR pursuant to Section 4), 10,
11 and 16) are subject to the satisfaction or waiver of the following
conditions:
               (i) Each of the representations and warranties of ESLR contained
in this RA shall continue to be true and correct in all material respects;
               (ii) ESLR shall have obtained an export license from the United
States Department of Commerce for sufficient quantities of filament to operate
the Initial Wafer Facility at full capacity (the “ESLR Export License”) or shall
have made other arrangements to supply String Ribbon Wafers to Jiawei, which
arrangements it will pursue diligently and in good faith in the event the ESLR
Export License is not granted or is delayed;
               (iii) Both EGWH and JWWH shall have received their respective
joint venture licenses and entered into binding agreements with the Chinese
party investing in each of the joint ventures, provided that if such investment
is not ultimately made notwithstanding the binding agreements, the parties will
confer and decide on how to address that circumstance; and
               (iv) The Parties’ reaching agreement on the Lease and other
material documents and schedules that are required to effect the purposes of
this RA and the MSA.
     14. TERM AND TERMINATION
          (a) Term. The term of this RA shall commence upon the waiver or
satisfaction of the conditions set forth in Section 13, and it shall continue in
force and effect for as long as the MSA remains in effect, including any
extensions of the MSA’s term, unless sooner terminated according to its
provisions. The term, as may be extended, is referred to herein as the “Term”.
          (b) Termination.
               (i) This RA may be terminated prior to expiration of the Term by
either ESLR or Jiawei, if the other Party or its joint venture (either EWGH or
JWWH) materially breaches any term or condition of this RA or the MSA (a
“Material Breach”) and fails to cure such Material Breach within thirty
(30) days after receiving written notice (“Notice of Breach”) of the Material
Breach. If the nature of the cure for any Material Breach is such that it is
reasonably expected to take longer than thirty (30) days to cure, the breaching
Party shall be given an additional thirty (30) days to cure such Material
Breach, provided the efforts to cure are commenced during the original thirty
(30) day period and are diligently carried out thereafter.
               (ii) In the event the Material Breach is not cured within the
periods specified above after delivery of the notice, the non-breaching Party
may terminate this RA immediately upon written notice to the breaching Party.
The terminating Party shall have all rights and remedies available at law or
equity as well as any other rights and remedies set forth in this RA.
Termination of this RA shall not release any Party from any obligation accrued
prior to the date of such termination or from any obligations continuing beyond
the termination of this RA. Specifically, (i) each Party will remain obligated
to make any payments due or which become due

11



--------------------------------------------------------------------------------



 



with respect to the Term, and (ii) the Parties will remain obligated for any
prior or further breaches of the [****] (Section 8) or confidentiality
provisions (Section 10) of this RA.
     15. EXCLUSIVITY; RIGHT OF FIRST OFFER
          (a) ESLR and JWCN are committed to working together to reach total
capacity in China of approximately 500 MW by the end of 2012 if possible in the
context of market conditions and the demand for the Products. If ESLR wishes to
expand its manufacturing capacity in China beyond [****], then it shall offer
JWCN the additional capacity of String Ribbon Wafers (up to [****] MW additional
capacity) to be manufactured by JWWH into Products on the terms and conditions
set forth in the MSA. Such offer shall be made far enough in advance of the need
for ESLR’s need for additional Products to reasonably enable JWCN to expand the
capacity of JWWH or, if more advantageous to both ESLR and JWCN, of another JWCN
Affiliate. If JWCN does not accept such offered capacity, then ESLR is free to
expand in China, either independently or with other parties up to the capacity
offered and refused by JWCN, provided the terms offered to any such third party
shall not be more favorable to such third party than those offered to JWCN.
          (b) If prior to December 31, 2012, ESLR enters into a definitive
agreement relating to the expansion of ESLR’s manufacturing of String Ribbon
Wafers in any of [****], ESLR shall within [****] of entering into such
agreement, complete the purchase of all of the shares of EGWH held by Hubei
Technology Investment Co., LTD. pursuant to the Equity Transfer Agreement that
ESLR is expected to enter into on or about the date of this RA in connection
with the EGWH JV Agreement.
          (c) This exclusivity provision, providing JWCN with a right of first
offer as set forth in Section 15(a) and requiring ESLR to purchase EGWH shares
as set forth in Section 15(b), will expire on the earlier of (a) ESLR and Jiawei
reaching combined capacity of [****] MW beyond the Initial Wafer Facilities, or
(b) after Jiawei has refused timely proposed expansions which, together with any
expansions proposed and actually undertaken, would have increased the capacity
of the two companies to [****] MW of additional capacity beyond [****].
     16. GENERAL
          (a) Compliance with Laws. Each Party shall comply with all national,
state, and local laws and regulations, including without limitation laws and
regulations governing the manufacture, transportation, import, export, service
and/or sale of the Products and/or the performance of their obligations
hereunder. None of the Parties or any of their Affiliates will export/re-export
any technical data, process, product, or service, directly or indirectly
(including the release of controlled technology to foreign nationals from
controlled countries), to any country for which the Chinese or United States
government or any agency thereof requires an export license or other government
approval without first obtaining such license or approval. Each Party shall
comply with each other Party’s applicable Supplier Code of Conduct or comparable
written requirements and abide by all of each other Party’s rules and
regulations while on such Party’s premises or performing services for such Party
including, but not limited to, safety, health and

12



--------------------------------------------------------------------------------



 



hazardous material management rules, and rules prohibiting misconduct on such
Party’s premises such as use of physical aggression against persons or property,
harassment, and theft.
          (b) Notices. All notices and other communications from one Party to
any other Party hereunder shall be in writing and either personally delivered or
sent via certified mail, postage prepaid and return receipt requested to contact
persons listed below, or to such other person or places as either Party may
designate from time to time by notice hereunder. Such notices shall be deemed
effective upon personal delivery or deposit in the mails in accordance herewith.
Notices sent by fax or email shall not constitute notice under this RA unless
and until acknowledged in writing or by non-automated reply email or by reply
fax, which the receiving Party shall promptly provide, the notice delivered by
such means being effective as of the date of actual receipt.
     Notices to ESLR or EGWH shall be delivered as follows:

     
Attention:
  Michael El-Hillow, Chief Financial Officer
Address:
  Evergreen Solar, Inc.
138 Bartlett Street
Marlboro, MA
01752-3016 USA
Fax:
  +1 (508) 229-7722
Email:
  melhillow@evegreensolar.com
Tel:
  +1 (508) 251-3244

     and Notices to JWCN or JWWH shall be delivered as follows:

     
Attention:
  Mr. Kong-Qi Ding
Jiawei Solar (Wuhan) Co., Ltd.
No. 3, Road No. 1, Liufang Dongyi Industrial Park
Donghu Gaoxin District
Wuhan, Hubei 430205, China

Fax:
  86-27-8798-6165
Email:
  dingkongqi@solarchina.com
Tel:
  86-27-8798-6168

          (c) Force Majeure. No Party shall be deemed to be in default of this
RA if prevented from performing any obligation hereunder for any reason beyond
its reasonable control including, without limitation, governmental laws and
regulations, calamities, floods, storms or other natural disasters, strikes or
lockouts. In the event of any such delay the time for performance shall be
extended for a commercially reasonable period of time based upon the length of
the force majeure event. Any Party asserting force majeure as an excuse shall
have the burden of proving that reasonable steps were taken (under the
circumstances) to minimize delay or damages caused by foreseeable events, that
all non-excused obligations were substantially fulfilled, and that the other
Parties hereto were timely notified of the likelihood or actual

13



--------------------------------------------------------------------------------



 



occurrence which would justify such an assertion, so that other prudent
precautions could be contemplated.
          (d) Waiver of Terms Herein; Severability.
               (i) Failure of any Party to enforce any term or condition of this
RA or any rights with respect thereto, or failure to exercise any election
provided herein, shall in no way be considered a waiver of such term, condition,
rights or elections or in any way affect the validity of this RA. The failure of
any Party to enforce any of said terms, conditions, rights or elections shall
not prejudice such Party from later enforcing or exercising the same or any
other terms, conditions, rights or elections.
               (ii) If any provision of this RA is held to be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions will not be affected or impaired thereby.
          (e) Governing Law. The construction and performance of this RA shall
be governed by laws and regulations of the People’s Republic of China.
          (f) Dispute Resolution. The Parties shall attempt in good faith to
resolve any dispute arising out of this RA by the following procedures:
               (i) Any Party may give the other written notice of any dispute
not resolved in the normal course of business. Appropriate executives of the
Parties involved at levels one step above the project personnel who have
previously been involved in the dispute shall meet at a mutually acceptable time
and place within ten (10) days after delivery of such notice, and thereafter as
often as they reasonably deem necessary, to exchange relevant information and to
attempt to resolve the dispute.
               (ii) If the dispute has not been resolved by these persons within
twenty (20) days after the disputing Party’s notice, or if the Parties fail to
meet within ten (10) days of such notice, the dispute shall be referred to
senior executives of both Parties with authority to resolve the dispute, who
shall likewise meet to attempt to resolve the dispute.
               (iii) If the matter has not been resolved within twenty (20) days
from the date of referral of the dispute to senior executives, or if no meeting
of senior executives of the respective Parties has occurred, then, in such
event, arbitration in accordance with the Rules of Arbitration of the
International Chamber of Commerce will be applied. The appointing and
administering authority shall be the Arbitration Association International
Chamber of Commerce (the “AAICOC”). The place of Arbitration shall be Wuhan,
China, until the government investment entity no longer owns an interest in EGWH
after which the place of Arbitration shall be Geneva, Switzerland or another
mutually agreeable location.
               (iv) The AIACOC shall be entitled to award temporary, preliminary
or permanent injunctive relief, except that in the case of temporary or
preliminary injunctive relief any party may proceed in court without prior
arbitration for the limited purpose of avoiding immediate

14



--------------------------------------------------------------------------------



 



and irreparable harm. The provisions of this Section 16(f) and any determination
or award made by the AIACOC hereunder shall be enforceable in any court of
competent jurisdiction.
          (g) Assignment; Successors and Assigns. Neither Party may assign this
RA without the prior written consent of each other Party, whether by sale,
merger and operation of law or otherwise, except that each Party may assign this
RA to a successor in connection with the transfer of all or substantially all of
the business or assets of such Party to which this RA relates. Subject to the
foregoing sentence, this RA will be binding upon and inure to the benefit of the
Parties hereto, their successors and assigns.
          (h) Third-Party Beneficiaries. This RA is for the sole benefit of the
Parties and their permitted successors and assigns and nothing herein expressed
or implied shall give or be construed to give any non-Party any rights, benefits
or claims hereunder.
          (i) Language. This RA is in the English language, which language shall
be controlling in all respects, and all versions hereof in any other language
shall not be binding on the Parties hereto. All communications and notices to be
made or given pursuant to this RA shall be in the English language.
          (j) No Strict Construction. The Parties have participated jointly in
the negotiation and drafting of this RA. In the event an ambiguity or question
of intent or interpretation arises, this RA shall be construed as if drafted
jointly by the Parties, and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this RA.
          (k) Entire RA; Integration; Modification.
               (i) This RA and Exhibit A constitute a complete and exclusive
final written expression of all the terms of RA among the Parties. It supersedes
all prior agreements, understandings and negotiations concerning the matters
specified herein. No provisions of this RA can be modified except by a written
amendment signed by the Parties.
               (ii) Any representations, promises, warranties or statements made
by any Party that differ in any way from the terms of this RA shall not be
binding on any Party unless made in writing and signed by a duly authorized
representative of the applicable Party.
          (l) Headings. Headings contained in this RA are for convenience only
and shall not be used in construing any of the terms of this RA.
          (m) Counterparts. This RA may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which when taken together
shall constitute one and the same instrument.
[signature page follows]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, ESLR, EGWH, JWCN and JWWH, by and through their
authorized representatives, acknowledge that they have read this RA, including
Exhibit A attached hereto, understand them and agree to be bound by their terms
and conditions effective as of the Effective Date.

                              EVERGREEN SOLAR, INC.       JIAWEI SOLARCHINA CO.,
LTD.      
By:
              By:                                  
 
  Name:               Name:                                      
 
  Title:               Title:                                      
 
  Date:               Date:                                      

                              EVERGREEN SOLAR (WUHAN) CO., LTD.       JIAWEI
SOLAR (WUHAN) CO., LTD.      
By:
              By:                                  
 
  Name:               Name:                                      
 
  Title:               Title:                                      
 
  Date:               Date:                                      

16